


110 HRES 467 EH: A resolution condemning the decision by the

U.S. House of Representatives
2007-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 467
		In the House of Representatives, U.
		  S.,
		
			July 11, 2007
		
		RESOLUTION
		A resolution condemning the decision by the
		  leadership of the University and College Union of the United Kingdom to support
		  a boycott of Israeli academia.
	
	
		Whereas, on May 30, 2007, the leadership of the University
			 and College Union (UCU) of the United Kingdom voted in favor of a motion to
			 consider at the branch level a boycott of Israeli faculty and academic
			 institutions;
		Whereas the UCU was created in 2006 out of
			 a merger of the Association of University Teachers (AUT) and the National
			 Association of Teachers in Further and Higher Education (NATFHE);
		Whereas both AUT (in 2005) and NATFHE (in
			 2006) have passed resolutions supporting a boycott of Israeli academics and
			 academic institutions;
		Whereas, however, the AUT boycott
			 resolution was overturned after one month in a revote, and the NATFHE boycott
			 resolution was voided when the two organizations merged into the UCU;
		Whereas Britain’s National Union of Journalists called for
			 a boycott of Israeli goods in April 2007;
		Whereas the UCU boycott motion appears to have spawned
			 similar movements in Britain to boycott Israel economically and culturally, and
			 the country’s largest labor union, UNISON, said it would follow the union of
			 university instructors in weighing punitive measures against Israel;
		Whereas these unions have a hypocritical double standard
			 in condemning Israel, a free and democratic state, while completely ignoring
			 gross human rights abuses occurring throughout the Middle East and around the
			 world;
		Whereas Article 19, section 2, of the United Nations
			 Covenant on Civil and Political Rights states that, Everyone shall have
			 the right to . . . receive and impart information and ideas of all kinds,
			 regardless of frontiers, either orally, in writing or in print, in the form of
			 art, or through any other media of his choice;
		Whereas these and other attempts to stifle intellectual
			 freedom through the imposition of an academic boycott are morally offensive and
			 contrary to the values of freedom of speech and freedom of inquiry;
		Whereas American Nobel laureate Prof. Steven Weinberg
			 refused to participate in a British academic conference due to the National
			 Union of Journalist's boycott and stated that he perceived a widespread
			 anti-Israel and anti-Semitic current in British opinion; and
		Whereas the senseless boycotting of Israeli academics
			 contributes to the demonization and attempted delegitimization of the State of
			 Israel: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)condemns the vote by the leadership of the
			 University and College Union of May 30, 2007, to consider at the branch level a
			 boycott of Israeli academics and academic institutions;
			(2)urges the international scholarly
			 community, the European Union, and individual governments, to reject, or
			 continue to oppose vigorously, calls for an academic boycott of Israel;
			(3)urges educators and governments throughout
			 the world, especially democratically-elected governments, to reaffirm the
			 importance of academic freedom;
			(4)urges other unions and organizations to
			 reject the troubling and disturbing actions of the UCU leadership; and
			(5)urges the general members of the UCU to
			 reject the call of the union's leadership to boycott Israel.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
